Citation Nr: 0710542	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbosacral spine disorder.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for a left lower leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his wife
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  Service connection was denied for a cervical and 
lumbosacral spine disorder by rating decision dated in 
February 1995.  The veteran did not perfect an appeal of this 
decision.

2.  The last final disallowance of the cervical and 
lumbosacral spine claims was by rating decision in October 
1995.

3.  Evidence received since October 1995 does not relate to 
an unestablished fact necessary to substantiate the claims 
for service connection; instead, it is cumulative and 
redundant of evidence previously submitted.

4.  The preponderance of the evidence establishes that the 
veteran was intoxicated from drinking alcohol in September 
1966, and that any residual disability from falling from a 
second story window that day was proximately and immediately 
due to the veteran's intoxication from the drinking of 
alcohol.

5.   A current diagnosis of a left lower leg disorder is not 
demonstrated by the record.

CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1994).

2.  New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for a cervical spine disorder is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for a lumbosacral spine disorder is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  Any residuals of a head injury sustained by this veteran 
were not incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 105, 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2006).

5.  A left lower leg disorder was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to reopen the 
previously denied claims, referencing in particular why the 
veteran's claims had been denied, and what types of evidence 
were necessary to reopen those claims.  Information and 
evidence referable to establishing the underlying service 
connection claims was also provided.  This notice included 
the types of information and evidence that VA would seek to 
provide and that which the veteran was expected to provide.  

In February 2005, the veteran was instructed to submit any 
evidence in his possession that pertained to his claims.  In 
response, the veteran submitted further lay evidence in April 
2005.  Although this last notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in May 
2005, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  

With respect to the service connection claims, because 
service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  VA has requested evidence from each new 
source identified by the veteran.  As will be discussed in 
detail below, new and material evidence has not been 
submitted sufficient to reopen the veteran's previously 
disallowed claims.  VA's duty to assist has been fulfilled 
with respect to those claims.  

Referable to the remaining service connection claims, the 
veteran has not been afforded a VA medical examination.  One, 
however, is not necessary in this case.  As will be fully 
discussed below, in the head injury claim, the record does 
not establish that the veteran suffered a pertinent event, 
injury, or disease in service in the line of duty.  In the 
case of the leg claim, the information and evidence of record 
does not contain competent evidence of a current disability.  
The duty to assist has been fulfilled. See 38 C.F.R. 
§ 3.159(c)(4) (2006).  

New & Material Evidence

The veteran seeks service connection for disorders of the 
cervical and lumbosacral spine.  By rating decision dated in 
February 1995, the RO denied the veteran's claims on the 
basis that service medical records did not show treatment 
for, or diagnosis of, a disorder of any segment of the spine.  
Additionally, the veteran's private treating physician 
submitted a negative nexus opinion in August 1995, finding 
that the veteran's then-current complaints referable to the 
spine were not related to his fall in service.  The RO 
readjudicated the claims in an October 1995 rating.  The 
veteran did not perfect an appeal with respect to either of 
these rating decisions.

The veteran attempted to reopen the claims by application 
received in June 2003.  The RO declined to reopen them in 
March 2004 for a lack of new and material evidence.  The 
veteran filed a timely appeal.

Applicable law provides that the February and October 1995 RO 
decisions which were unappealed became final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1994).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 (West 2002). 

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
law provides that evidence proffered by the claimant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

Three groups of evidence have been submitted in support of 
the veteran's claims: treatment reports from both private and 
VA sources; hearing testimony; and written lay statements.

The available treatment reports establish that the veteran 
has current disorders of the cervical and lumbosacral spine.  
See October 1997 VA x-ray report, showing degenerative disc 
disease of the cervical spine; see also, VA outpatient 
clinical record dated in July 2004, citing a prior magnetic 
resonance imaging (MRI) scan in 2000 demonstrating minimal 
disc bulging in the lumbosacral spine.  These records are 
new, as they have not been considered by the adjudicating 
agency.  However, they are not material, as the records do 
not link the disorders to the veteran's service, nor make any 
comment on the etiology of such disorders.  Therefore, the 
current treatment records, while new, do not relate to the 
unestablished fact of a medical nexus, which is necessary to 
substantiate the claims.  They are not sufficient to reopen 
the claims.

With respect to the veteran's April 2006 hearing testimony, 
it is new, as it was not before the agency prior to the 
October 1995 rating decision; however, it is not material for 
two reasons.  First, it is substantially the same as 
statements that he submitted prior to the October 1995 rating 
decision.  See, e.g., VA examination report dated in January 
1995; see also, notice of disagreement received in August 
1995.  The 2006 transcript shows that he reiterated his 
previously made contention that he has chronic neck and back 
disorders that were acquired while in military service.  
These statements do not, by themselves or when considered 
with the previous evidence of record, help establish a fact 
necessary to substantiate either claim - namely medical 
evidence of a nexus to the service incident.  Instead, they 
are cumulative and redundant of statements made prior to the 
first denial.   

Second, while his statements are presumed credible, they 
still are not competent on the issue of medical nexus.  
Specifically, such assertions finding a causal link between 
his current disorders and the fall in service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinion as to etiology and a medical diagnosis competent.
 
Regarding the written lay statements which have been 
submitted from both the veteran's wife and a friend, they too 
are new, but not material, for the same reasons.  The 
friend's statement in April 2005 indicates that the veteran 
"had an accident" in service and that when he came home he 
was "unhappy."  It further states that he now "walks funny 
and falls down."  The veteran's wife's statements, in an 
April 2005 letter and her April 2006 hearing testimony, 
restate that the veteran has "complained for years of aches 
and pains in his head, neck, and around his heart" and then 
further describes his current symptoms.  These are areas of 
information covered by the veteran's statements made prior to 
the October 1995 rating decision.  Thus, while new, they are 
not material, because they are cumulative and redundant. 

In sum, the evidence received since the last final 
disallowance in October 1995 does not relate to an 
unestablished fact necessary to substantiate the claims.  
Further, it is cumulative and redundant of evidence 
previously submitted.  For these reasons, it cannot be 
considered material.  Because evidence sufficient to reopen 
the veteran's previously denied claims has not been 
submitted, his application to reopen the claims is denied.

Service Connection

The veteran also seeks service connection for residuals of a 
head injury and a left leg disorder, which he contends 
initially manifested in service.  In order to establish 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2006); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Residuals of a Head Injury

The veteran contends that the injuries he sustained in 
service when he fell out of a two story window resulted in a 
current disability involving dizziness, vertigo, and 
headaches.  Service medical records reveal that in late 
September 1966, the veteran, while intoxicated, jumped from a 
second story window of a hotel.  He received treatment for a 
scalp laceration without artery or nerve involvement and a 
possible concussion.

A line of duty investigation was undertaken in December 1966.  
Based on medical records at the time of the fall, 
contemporaneous statements by the veteran, and eye witness 
accounts, it was determined that the veteran was "highly 
intoxicated" at the time.  Although "intentional 
misconduct" was found to be the proximate cause of the 
medical diagnosis, the reviewing official referred to the 
veteran's prior history of a suicide attempt and recommended 
further psychological examination prior to the line of duty 
determination. 

The follow-up examination was conducted in February 1967, 
after the veteran had attended four group therapy sessions.  
It was determined that the veteran had "no psychosis, 
psychoneurosis, or organic brain disorder."  It was noted 
further that he was "without mental disorder at the time of 
the alleged incident" and that he was "drinking heavily but 
was capable of general, if not specific, intent."  An 
official follow-up line of duty determination was not made. 

An injury incurred during active military, naval, or air 
service will be deemed to have been incurred in the line of 
duty, unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 
3.1(m) (2006).  

A service department finding that injury, disease, or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(m) (2006).  

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of, or wanton and reckless disregard of, its probable 
consequences.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or 
death. 38 C.F.R. § 3.1(n) (2006).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance, or under conditions which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(3) (2006).  Alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  38 C.F.R. § 3.301(d) (2006).

In this case, the veteran does not deny that he deliberately 
drank intoxicating beverages in excess on the occasion in 
September 1966 when he exited the building through a second 
story window.  See hearing transcript, dated in April 2006.  
Nor does he contend that the residuals of a head injury for 
which he now claims service connection are the result of any 
other occasion in service apart from this incident.  See id.  
Although the initial line of duty investigation noted willful 
misconduct, it reserved judgment until further examination.  
That examination found the veteran to be operating with 
intent on the night in question, and wholly free of 
psychological or organic pathology.  

Based on a thorough review, the preponderance of the evidence 
establishes that the veteran was intoxicated from drinking 
alcohol on the night in question in September 1966.  It also 
establishes that any residual disability sustained from 
falling from the second story window at that time was 
proximately and immediately due to his intoxication from the 
drinking of alcohol.  Under the applicable VA regulations 
described above, the veteran's actions fit the definition of 
willful misconduct and alcohol abuse.  Thus, any disability 
resulting from such conduct cannot be considered service-
connected.  Service connection for residuals of a head injury 
is denied. 

Left Lower Leg Disorder

The veteran contends that while in basic training for his 
military occupational specialty of pole lineman, he fell from 
a pole, striking his left Achilles tendon area with the spike 
from his boot.

Service medical records confirm that in early September 1966, 
the veteran presented with complaints of pain in the left 
Achilles tendon.  Physical examination was essentially 
negative.  No trauma was noted.  The veteran had full range 
of motion of the ankle.  No diagnosis was rendered.  The 
balance of the veteran's service medical records, to include 
his October 1967 separation examination, is negative for 
treatment of a left lower leg disorder.

Current treatment records do not demonstrate a current 
diagnosis of the left lower extremity in the area of the 
Achilles tendon.  In fact, they show that on two occasions 
(in October 2002 and July 2003), the veteran reported left 
knee pain, and once in January 2004, he reported generalized 
bilateral foot pain.  In all, the evidence does not 
demonstrate that the veteran has a current diagnosis of a 
disability of the left lower extremity.

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Because a diagnosis has not been shown, service 
connection is not warranted.  
ORDER

New and material evidence having not been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a cervical spine disorder is denied.

New and material evidence having not been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a lumbosacral spine disorder is 
denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a left leg disorder is 
denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


